Per Curiam,
The plaintiff sought by bill to have set aside on the ground of fraud a written contract for the purchase of stock, into which he had entered with the defendant. It was found by the judge who heard the testimony that the plaintiff had failed to substantiate the material allegations of his bill; that his testimony was far from being clear and precise and was substantially nullified by his admissions on cross-examination; that it was uncorroborated by other evidence direct or circumstantial. It was not alleged that the defendant made any statement in relation to the organization of the company at the *391time the contract was entered into, and no question as to the manner of its organization was involved in the issue raised; the offers of testimony in relation to it were properly rejected. In Luther v. Luther, 216 Pa. 1, it was said by our Brother Brown: “The relief afforded by a decree in equity must conform to the case made out by the pleadings as well as to the proofs. Every fact essential to entitle a plaintiff to the relief which he seeks must be averred in his bill. Neither unproved allegations nor proof of matters not alleged can be made a basis for equitable relief."
The decree is affirmed at the cost of the appellant.